Citation Nr: 1308131	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  05-17 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for purposes of entitlement to Department of Veterans Affairs (VA) benefits, to include whether substitution of the appellant's daughter for the appellant is proper.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney-at-Law

Appellee represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant's daughter
ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from March 1943 to October 1945, and from November 1948 to September 1972.  He died in February 2001.

This matter, a contested claim for recognition as the surviving spouse of the Veteran, originally came to the Board of Veterans' Appeals (Board) on appeal from a November 2001 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the appellant's claim for recognition as the surviving spouse of the Veteran.  The appellee, S.B., is currently in receipt of VA benefits as the surviving spouse of the Veteran. 

In October 2004, the appellant's daughter, E.J., testified on behalf of the appellant before a Decision Review Officer at the RO.  A transcript of that hearing is of record.  

In a November 2008 decision, the Board determined that the appellant was not entitled to recognition as the surviving spouse of the Veteran.  The appellant appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an October 2009 memorandum decision, the Court set aside the Board's November 2008 decision and remanded the matter for readjudication.

In March 2010, the Board remanded the Appellant's claim to the RO for additional development.  Following the completion of the development requested, the RO continued the denial of the appellant's claim and issued a supplemental statement of the case (SSOC) in November 2012.  A copy of the November 2012 SSOC was also noted as having been sent to the appellee.  Following certification of the appellant's appeal to the Board, additional argument was received from the appellant's attorney in January 2013.  The argument has been associated with record on appeal.  

As will be discussed in further detail below, this appeal is being REMANDED to the RO.  


REMAND

Since the Board's remand in March 2010, VA received notification that the appellant died in October 2010.  In a December 2010 statement to the RO, the appellant's daughter, E.J., filed a request for substitution in the appellant's claim.  In an administrative decision, dated in May 2012, the RO granted the appellant's daughter her request for substitution.  She was notified of the decision that same month.  

Congress enacted the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating a new 38 U.S.C.A. § 5121A allowing substitution in the case of the death of a claimant who dies on or after October 10, 2008).  This change in law permits an eligible person to process any pending claims when a claimant dies prior to completion.  As provided for in this new provision, a person eligible for this substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title."  

Proposed rules (regulations) for implementing 38 U.S.C.A. § 5121A (West Supp. 2012) were announced in the Federal Register in February 2011.  See 76 Fed. Reg. 8666-8673 (February 15, 2011).  VA has not yet issued final regulations implementing the statute.  

With regard to the language of the statute, "claimant," in most circumstances, is a veteran claiming benefits based upon his or her own service.  The claimant, however, can also be a veteran's surviving spouse, the veteran's child, or a person receiving an apportioned share of a veteran's benefits.  See 76 Fed. Reg. at 8667.  Thus, in her claim for recognition as the surviving spouse of the Veteran, for purposes of VA benefits, the appellant is a "claimant."  Therefore, if the appellant's daughter wishes to substitute for the appellant, she must be a living person who would be eligible to receive accrued benefits due to the claimant (appellant) under 38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2012).  See also 38 C.F.R. § 3.1000 (2012).  

The Board is cognizant that 38 U.S.C.A. § 5121A(a)(2) contemplates the submission of evidence to establish eligibility for substitution, specifically providing that, "[a]ny person seeking to be substituted for the claimant shall present evidence of the right to claim such status."  

VA regulations define accrued benefits as periodic monetary benefits to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at the date of death and due and unpaid.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  Of particular relevance to the present case, upon the death of a surviving spouse, accrued benefits are payable to a veteran's children.  38 U.S.C.A. § 5121(a)(3); 38 C.F.R. § 3.1000(a)(2).  Also, accrued benefits are payable as may be necessary to reimburse a person who bore the expense of last sickness or burial.  38 U.S.C.A. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5).  

With respect to the above, the appellant is deceased.  Although the appellant's claim for recognition as the surviving spouse of the Veteran would not typically survive her death, under 38 U.S.C.A. § 5121A, if the appellant's daughter warrants substitution in the present appeal based on status as an eligible party for accrued benefits, prosecution of the claim may continue.  

Of record is a copy of a certificate of live birth (see volume #2) which documents that E.J. (the party attempting to substitute for the appellant) is the daughter of the appellant and the Veteran.  The certificate also reflects that E.J.'s date of birth was in January 1953.  As such, E.J. is 60 years of age.  First, whether E.J. is the child of the "surviving spouse" begs the question of the issue on appeal.  Nonetheless, although E.J. is the Veteran's daughter, the evidence does not otherwise establish that she is a "child" for purposes of accrued benefits under 38 U.S.C.A. § 5121 and 38 C.F.R. § 3.1000.  In this regard, "child" for accrued purposes, is defined at 38 C.F.R. § 3.57 (2012).  See 38 C.F.R. § 3.1000(d)(2).  It includes an unmarried child who became permanently incapable of self-support prior to attaining 18 years of age, or an unmarried child over the age of 18 but not over 23 years of age who was pursuing a course of instruction within the meaning of 38 C.F.R. § 3.57 at the time of the death of the payee.  Id.  

Because the appellant's daughter does not meet the definition of "child" under 38 C.F.R. § 3.57, the only other means for her to establish eligibility for substitution is with regard to accrued benefits payable to reimburse her for any expenses she incurred associated with the appellant's last sickness or burial.  Concerning reimbursement, VA's proposed regulations note that when substitution cannot be established under any of the categories listed in 38 C.F.R. § 3.1000(a)(1) through (a)(4), only so much of any benefits ultimately awarded may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial.  See 76 Fed. Reg. at 8673.  

With the above in mind, the RO, following its decision to allow substitution, sent the appellant's daughter a VA Form 21-601 (Application for Accrued Amounts Due a Deceased Beneficiary) in May 2012 and requested that the VA Form 21-601 be completed and returned.  In Section III of the VA Form 21-601, the applicant is requested to identify expenses of the last sickness and burial of the claimant and whether expenses had been paid, and if so, by whom.  The Board notes that a review of the claims file and Virtual VA does not reflect a completed VA Form 21-601, nor is there other evidence to substantiate incurred expenses by the appellant's daughter associated with the appellant's last sickness or burial.  

Notwithstanding that the RO has granted a request by the appellant's daughter to substitute in the appellant's claim on appeal, as previously noted, a party wishing to substitute in a claim shall present evidence of the right to claim such status.  See 38 U.S.C.A. § 5121A(a)(2).  In light of the lack of any current evidence that would support the eligibility or right of the appellant's daughter to accrued benefits due to the appellant, the Board finds the RO's acceptance of the appellant's daughter as an eligible substitute for the appellant in the current claim on appeal to be premature and not in accordance with law as specified at 38 U.S.C.A. § 5121A.  

As a result, the claim on appeal (to include the issue of substitution) is remanded to the RO to provide the appellant's daughter an additional opportunity to present evidence of her eligibility for accrued benefits, and as a result, her right to substitute in the appellant's claim on appeal.  In so doing, the RO should again issue the appellant's daughter a VA Form 21-601 and request that she complete and return the form.  Then, the RO should reconsider whether the appellant's daughter is eligible to receive accrued benefits due to the appellant, to establish substitution.  38 U.S.C.A §§ 5121 and 5121A; 38 C.F.R. § 3.1000.  Thereafter, the issue of entitlement to recognition as the surviving spouse of the Veteran for purposes of entitlement to VA benefits should be reconsidered prior to returning the case to the Board.  

Finally, as an aside, the Board is cognizant that in a January 28, 2013, written brief submitted by the attorney representing the appellant's daughter in this matter (and who also represented the deceased appellant), the following was noted, "The [United States Court of Appeals for Veterans Claims or Court (or Court)] remanded the case for several reasons.  First, it concluded that the September 1994 Social Security Administration (SSA) decision is binding on VA and that it may be relevant to the Board's analysis."  

The Board wishes to emphasize, for the purpose of any future argument by the attorney, that the Court found that VA was not bound by the September 1994 SSA decision.  The Court noted in its decision that it "need not determine, however, whether earlier SSA decisions based on state law are binding on VA."  The Court went on to state, "Although the SSA decision may be relevant to the Board's analysis, the Court cannot discern error in the Board's determination that it is not bound by the SSA decision as written.  Thus, contrary to the appellant's contention, it is not a basis for reversal of the Board decision."  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should again issue the appellant's daughter (E.J.) a VA Form 21-601 (Application for Accrued Amounts Due a Deceased Beneficiary) and request that the VA Form 21-601 be completed and returned.  

2.  After completion of the above (and allowing a reasonable amount of time for the submission of the VA Form 21-601 or other relevant evidence), the RO should reconsider whether substitution of the appellant's daughter in the appellant's claim on appeal is proper.  

3.  Then, the RO should complete any other development deemed necessary and readjudicate the claim for entitlement to recognition as the surviving spouse of the Veteran for purposes of entitlement to VA benefits.  If the benefit sought on appeal is not granted, the appellant (or, if warranted, the appellant's daughter as a substitute for the appellant) and the attorney representing both the appellant and her daughter, should be furnished with an SSOC (which should also be provided to the appellee and her representative).  An appropriate period to respond should be provided before the record is returned to the Board for further review.  

The parties to this contested claim (the appellant's attorney and her daughter (E.J.), as well as the appellee and her representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



